COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Senior Judge Hodges
Argued at Norfolk, Virginia


NORFOLK SHIPBUILDING AND DRYDOCK CORPORATION

v.   Record No. 3115-96-1

BARBARA DIANE GORSKI                       MEMORANDUM OPINION * BY
                                          JUDGE SAM W. COLEMAN III
BARBARA DIANE GORSKI                          AUGUST 12, 1997

v.   Record No. 3131-96-1
NORFOLK SHIPBUILDING AND DRYDOCK CORPORATION


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION


           Bradford C. Jacob (Taylor & Walker, P.C., on
           briefs), for Norfolk Shipbuilding and Drydock
           Corporation.

           Gregory E. Camden (Rutter & Montagna, L.L.P.,
           on briefs), for Barbara Diane Gorski.



     In this appeal from the Workers' Compensation Commission,

the parties raise two issues.   First, the claimant contends that

the commission erred by finding that she was not entitled to

temporary partial disability benefits from September 20, 1995 to

December 15, 1995, a period in which she had returned to work in

a light duty capacity but was not offered overtime work as she

had been offered in her pre-injury job.   Second, the employer

contends that the commission erred in finding that the claimant

made a reasonable effort to market her residual work capacity.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
For the following reasons, we reverse and remand the decision on

temporary partial disability benefits and we affirm the

commission's decision on marketing.

              TEMPORARY PARTIAL DISABILITY BENEFITS

     Two recent decisions control the issue of whether the

partially disabled claimant is entitled to benefits because her

light duty job has not included overtime wages as did her

pre-injury work.   In Carr v. Virginia Elec. & Power Co., ___ Va.

App. ___, ___ S.E.2d ___ (1997), and Consolidated Stores Corp. v.
Graham, 25 Va. App. 133, 486 S.E.2d 576 (1997), we held that when

a claimant who has not been released to his or her pre-injury

duties is offered and accepts light duty work from the employer

which does not include overtime that was previously part of the

pre-injury job, "the availability of alternative [overtime] work

[does] not affect the claimant's right to compensation due to an

impaired capacity to perform [her] pre-injury duties."

Consolidated Stores, 25 Va. App. at 137, 486 S.E.2d at 578.

The underlying theory is that the partial incapacity has caused

the employee to earn a lesser post-injury wage than his or her

pre-injury wage.   Thus, if a claimant who has not recovered his

or her "pre-injury capacity" suffers a wage loss in the light

duty position by virtue of the fact that overtime work, which was

previously available, enabled the employee to earn a particular

wage and the employee is not able to earn that same wage because

overtime is unavailable in the light duty position, he or she is



                               - 2 -
entitled to temporary partial disability benefits to compensate

for the wage loss incurred.    See Carr, ___ Va. App. at ___, ___

S.E.2d at ___; Consolidated Stores, 25 Va. App. at 136-37, 486

S.E.2d at 578.

     The uncontradicted evidence in this case proves that the

claimant consistently accepted overtime hours that were offered

to her in her pre-injury employment.     However, in her light duty

employment, she was not offered overtime hours.     The employee's

average weekly wage earned prior to her injury was greater than

the average weekly wage earned in the light duty work because of

the lack of available overtime in the light duty work.     Thus, she

may have suffered a post-injury loss in wages.     Accordingly, we

reverse and remand for a calculation of temporary partial

disability benefits for the period of September 20, 1995 to

December 15, 1995, based upon an average pre-injury weekly wage

including overtime earnings.
                          MARKETING EFFORTS
     In order to qualify for continuing benefits, a claimant who

has reached maximum medical improvement but remains partially

disabled has a duty to make a reasonable effort to market her

residual work capacity.    National Linen Serv. v. McGuinn, 8 Va.

App. 267, 269, 380 S.E.2d 31, 33 (1989).      The burden is on the

claimant to show that she has made a reasonable effort to obtain

work but has been unable to do so.      Washington Metro. Area
Transit Auth. v. Harrison, 228 Va. 598, 601, 324 S.E.2d 654, 655




                                - 3 -
(1985).   What constitutes a reasonable marketing effort is

determined by the facts and circumstances of each case.      Great

Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464, 359 S.E.2d
98, 100 (1987).

     "In determining whether a claimant has made a reasonable

effort to market his remaining work capacity, we view the

evidence in the light most favorable to the prevailing party

before the commission."    McGuinn, 8 Va. App. at 270, 380 S.E.2d

at 33.    The commission's factual findings will be upheld if

supported by credible evidence in the record.    Trammell Crow Co.

v. Redmond, 12 Va. App. 610, 614, 405 S.E.2d 632, 635 (1991).

     On this record, we hold that the evidence is sufficient to

support the commission's finding that the claimant made a

reasonable effort to market her remaining work capacity.

Claimant made approximately twenty-five contacts between February

and April of 1996 in order to find work suitable to her residual

capacity.    She registered with the Virginia Employment Commission

and contacted her union concerning job availability outside of

Norshipco.   She reviewed want ads from the newspaper and made

several phone contacts from those ads.   She also contacted a

local community college to get information on vocational

training.    Claimant testified that she had difficulty applying

for many jobs due to transportation problems.   The deputy

commissioner made a credibility finding that Gorski was making an

honest effort to search for work.   Thus, we cannot say that she



                                - 4 -
failed to make a reasonable effort to market her residual work

capacity.

     Accordingly, we affirm the commission's decision on

marketing and reverse and remand for a calculation of temporary

partial disability benefits, taking into account the claimant's

wage loss due to an unavailability of overtime hours.


                                                Affirmed in part,
                                                reversed in part,
                                                    and remanded.




                              - 5 -